J.W. Goins, plaintiff in error, was convicted of a violation of the ordinance of the city of Stillwater, prohibiting the possession of intoxicating liquor with the unlawful intention of disposing of the same, and was sentenced to serve a term of thirty days in the city jail and pay a fine of fifty dollars. The judgment and sentence was entered on November 28, 1910. To reverse this judgment an appeal was perfected. The plaintiff in error has filed a written statement requesting that his appeal be dismissed. The appeal is therefore dismissed. Mandate to issue forthwith.